              Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 1 of 15



 1

 2

 3                   IN THE UNITED STATES DISTRICT COURT
 4
                             DISTRICT OF COLUMBIA

 5

 6
     Fulmen Company
     and Fulmen Group
 7   2 Danesh Alley, Fath Highway, Fath Sq.,
 8   South of Mehrabad Airport
     P.O. Box 19395/1371
 9
     Tehran, Iran
                                                      CIVIL ACTION NO.
10                            Plaintiffs,
         v.
11
     The Office of Foreign Assets Control,
12                                                    COMPLAINT FOR
         U.S. Department of Treasury
                                                      DECLARATORY JUDGEMENT,
13       Treasury Annex
                                                      INJUNCTIVE RELIEF, AND
        1500 Pennsylvania Avenue NW
14                                                    MONEY DAMAGES
        Washington, DC 20220
15
     and
16

17   The United States Department of the
     Treasury,
18       U.S. Department of Treasury
         1500 Pennsylvania Avenue NW
19
         Washington, DC 20220
20
     and
21

22   THE HONORABLE STEVEN TERNER
     MNUCHIN
23     in his official capacity as Secretary of the
24     Department of Treasury
           U.S. Department of Treasury
25        1500 Pennsylvania Avenue NW
          Washington, DC 20220
26

27                               Defendants.
28




                                                                               1
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 2 of 15



 1
                                PRELIMINARY STATEMENT
 2
           1.     Plaintiffs, Fulmen Company and Fulmen Group, hereby file this
 3
     complaint against Defendants, Office of Foreign Assets Control (“OFAC”), United
 4

 5
     States Department of the Treasury and Secretary of the Treasury Steven T.

 6   Mnuchin, and petitions this Court to issue a Declaratory Judgment or,
 7
     alternatively, an Injunction requiring OFAC to take immediate action with
 8
     respect to Fulmen Company and Fulmen Group's request that they be removed
 9

10   from the Specially Designated Nationals and Blocked Persons List (“SDN List”).

11                                 NATURE OF THE CASE
12
           2.     On November 21, 2011, pursuant to Executive Order 13382 of June
13
     28, 2005 (E.O. 13382), OFAC included the Fulmen Company and Fulmen Group
14

15   (herein collectively referred to as “Plaintiffs” or “Fulmen Co.”) on the SDN List.

16         3.     Despite the substantial harm that has resulted due to this
17
     designation, Fulmen Co. has repeatedly attempted to resolve the matter
18
     administratively and has provided OFAC with copies of orders from the Court of
19

20   Justice of the European Union that Fulmen was removed from its sanction lists.
21
           4.     OFAC refused to do so despite the lack of evidence against the
22
     Plaintiffs and despite the fact that the Court of Justice of the European Union
23

24
     ordered the removal of Plaintiffs for their sanction which was the basis for OFAC

25   including the Plaintiffs in its SDN list in the first place.
26
           5. Through this action, Fulmen Co. seeks to remove the designation and
27
     blocking notice and all resulting sanctions, or, in the alternative, cause OFAC to
28

     request the information needed to remove Fulmen Co. from the SDN List (Exhibit

                                                                                          2
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 3 of 15



 1
     “A”), because the government has violated its rights under the United States
 2
     Constitution and the Administrative Procedure Act.
 3

 4
                              JURISDICTION AND VENUE

 5         6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331
 6
     (Federal Question); 5 U.S.C. §§ 706(1), 551 and 555(e) of the Administrative
 7
     Procedure Act (“APA”); and 28 U.S.C. §§ 2201(a), 2202 of the Declaratory
 8

 9   Judgment Act. This Court has jurisdiction over the subject matter of the claims

10   pursuant to 28 U.S.C. §§ 1331, 1332 and 1362.
11
           7. Venue is proper in the District of Columbia pursuant to 28 U.S.C. §
12
     1391(b) and (e), and 5 U.S.C. § 703.
13

14                                          PARTIES

15         8. Plaintiffs re-allege and fully incorporate by reference the allegations of
16
     paragraphs 1-7 supra.
17
           9. Fulmen Group and Fulmen Company are for-profit corporations
18

19   incorporated in Iran in the 1970s by several professors of the University of Tehran
20
     (http://www.fulmen.com/en/). They have no connections to any U.S. person or U.S.
21
     entity.
22

23
           10. Defendant Office of Foreign Assets Control (“OFAC”) is a United States

24   federal administrative agency located at the U.S. Department of the Treasury,
25
     1500 Pennsylvania Ave., NW, Annex, Washington, DC 20220. Plaintiffs are
26
     informed and believe, and thereon allege, that OFAC is responsible for making
27

28




                                                                                           3
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 4 of 15



 1
     decisions regarding placing persons on, and removing persons from, the SDN List
 2
     under E.O. 13382.
 3

 4
           11. Defendant United States Department of the Treasury is responsible for

 5   the financial and economic security of the United States. The Department of
 6
     Treasury also is responsible for overseeing various offices, including OFAC.
 7
           12. Defendant Steven Terner Mnuchin is the Secretary of the Treasury of
 8

 9   the United States. Mr. Mnuchin is sued in his official capacity.

10                            EXHAUSTION OF REMEDIES
11
           13. Plaintiffs re-allege and fully incorporate by reference the allegations of
12
     paragraphs 1-12 supra.
13

14         14. All administrative remedies have been exhausted. Since October of

15   2014, Plaintiffs have made numerous requests to OFAC to issue a decision on
16
     their requests for reconsideration.
17
           15. On July 20, 2018, Plaintiffs’ application for delisting from SDN list was
18

19   denied by OFAC in which it stated, without an offer of proof that Plaintiffs had
20
     worked with the other Iranian firms Kalaye Electric, Arya Niroo Nik and Niru
21
     Battery that are on OFAC SDN list. [Exhibit B – OFAC Denial Letter, July 20,
22

23
     2018]. Plaintiffs deny this allegation.

24         16. According to 31 C.F.R. § 501.802, OFAC’s decision regarding the license
25
     application constitutes final agency action.
26

27

28




                                                                                            4
                  Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 5 of 15



 1
                                 BACKGROUND AND FACTS
 2
             17. Plaintiffs re-allege and fully incorporate by reference the allegations of
 3

 4
     paragraphs 1-16 supra.

 5           18. On or about June 17, 2010, Fulmen Co. and its majority shareholder,
 6
     and chairman of board, Mr. Fereydoun Mahmoudian (hereinafter “Mahmoudian”)
 7
     were placed on the European sanction list (Annex VIII to Regulation No.
 8

 9   961/2010) under false allegations. (See p. 6, ¶¶ 28-28 of Exhibit “C” – 15-page

10   Decision/Order of Court of Justice in the matter of Council for European Union v.
11
     Fulmen, [2013] EUEJCJ C-280/12, November 28, 2013).1
12
             19. On or about November 21, 2011, in a reciprocity action, OFAC
13

14   included Fulmen Co., but not Mr. Mahmoudian, on their SDN list (Exhibit “A”) –

15   emphasis added.
16
             20. On or about August 26, 2010, Fulmen Co. and Mahmoudian asked the
17
     European Council to remove their names from European sanction list (Exhibit “C”
18

19   – p. 6, ¶ 30).
20
             21. On or about September 24, 2010, Fulmen Co. and Mahmoudian brought
21
     an action before the General Court for an annulment of the Decision 2010/413
22

23
     (Exhibit C – p. 6, ¶ 31).

24           22. After reviewing the evidence presented by the European Council, the
25
     General Court granted Fulmen Co.’s and Mahmoudian’s requests and annulled
26
     the regulation (Exhibit C – pp. 6-8).
27

28

     1   Decision of Justice of the European Communities (Exhibit C)

                                                                                              5
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 6 of 15



 1
           23. On or about October 24, 2012, the European Council and three countries
 2
     (France, England and Northern Ireland) appealed the Court’s decision ordering
 3

 4
     the removal of Fulmen Co. and Mahmoudian from the European sanction list.

 5         24. On appeal (Exhibit C, pp. 8-11), the Court of Justice affirmed the
 6
     decision of the General Court, dismissed the appeal, and ordered the European
 7
     Counsel to pay appeal costs (Exhibit C – p. 14).
 8

 9         25. Accordingly, Fulmen Co. and Mahmoudian were removed from the

10   European sanction list in November of 2013 (Exhibit “D” – News release by the
11
     Court of Justice of the European Union). See also, Exhibit “E”.
12
           26. On or about October 20, 2014, Mahmoudian contacted OFAC directly
13

14   from Iran and asked OFAC to remove Fulmen Co. from the SDN list. OFAC

15   responded on February 6, 2015, stating that his request was under review
16
     (Exhibit “F”).
17
           27. Failing to hear from OFAC, Mahmoudian contacted the undersigned in
18

19   May-June of 2015 and asked him to contact OFAC on behalf of Fulmen Co.
20
           28. On or about July 19, 2015, the undersigned contacted OFAC and, after
21
     providing the decisions from the European Courts, requested the removal of
22

23
     Fulmen Co. from the SDN list. OFAC assigned file No. NPW-4465 to this request.

24         29. On or about October 6, 2015, OFAC sent a letter to the undersigned that
25
     included nine (9) questions; some with subparts.
26
           30. Fulmen Co. answered all the questions on May 24, 2016.
27

28         31. OFAC made supplemental requests on or about November 10, 2016.



                                                                                         6
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 7 of 15



 1
            32. Fulmen Co. provided complete answer on or about December 27, 2016.
 2
            33. After one face-to-face meeting with OFAC officials and many emails
 3

 4
     requesting updates, on December 13, 2017, OFAC finally informed the

 5   undersigned that a determination for Fulmen Co.’s “request for reconsideration”
 6
     would be made by “December 31, 2017”.
 7
            34. Finally, on July 20, 2018, OFAC made its final determination denying
 8

 9   Plaintiffs’ request for delisting (Exhibit “B”).

10                                  CAUSES OF ACTION
11
                        COUNT I - PROCEDURAL DUE PROCESS
12
            35. Plaintiffs re-allege and fully incorporate by reference the allegations in
13

14   paragraphs 1-34 supra.

15          36. Pursuant to Executive Order 13382 of June 28, 2005, "Blocking Property
16
     of Weapons of Mass Destruction Proliferators and Their Supporters" ("E.O.
17
     13382"), in a reciprocity action with European Union, on November 21,
18

19   2011, OFAC included the Plaintiffs on the SDN list (Exhibit “A”) – emphasis
20
     added.
21
            37. Being on the SDN list, has deprived and continues to deprive the
22

23
     Plaintiffs of their property, liberty, loss of business and reputation.

24          38. Prior to the designation, Plaintiffs received no notice from the President
25
     or OFAC of their proposed designation and was afforded no opportunity to be
26
     heard or otherwise contest the proposed designation.
27

28




                                                                                             7
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 8 of 15



 1
           39. The Defendants have deprived, and continue to deprive, the Plaintiffs of
 2
     property, liberty, loss of business and reputation without due process in
 3

 4
     contravention of the Fifth Amendment of the United States Constitution.

 5                    COUNT II- SUBSTANTIVE DUE PROCESS
 6
           40. Plaintiffs re-allege and fully incorporate by reference the allegations in
 7
     paragraphs 1-39 supra.
 8

 9         41. Defendants violated and continue violating the due process rights of

10   Plaintiffs by arbitrary decision to include them on the SDN list without
11
     meaningful procedural protections.
12
           42. Under federal law, constitutional due process protections apply to
13

14   Foreign Corporation.

15         43. The Defendants have violated and continue to violate Plaintiffs’ rights
16
     afforded him by the Fifth Amendment's substantive due process protections.
17
                         COUNT III - TAKING OF PROPERTY
18

19         44. Plaintiffs re-allege and fully incorporate by reference the allegations in
20
     paragraphs 1-43 supra.
21
           45. The Fifth Amendment of the United States Constitution prohibits the
22

23
     taking of private property for public use without just compensation.

24         46. The designation completely deprives the Plaintiffs of all economically
25
     beneficial use of its name, reputation, property and assets without just
26
     compensation.
27

28




                                                                                            8
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 9 of 15



 1
           47. OFAC's failure to act constitutes a constructive denial of Plaintiffs'
 2
     requests for removal from the SDN List.
 3

 4
           48. The final agency action taken by the Defendants on July 20, 2018

 5   (Exhibit “B”), has violated and continues to violate Plaintiffs’ rights afforded to
 6
     them by the Fifth Amendment takings clause.
 7
                 CLIAM IV- ARBITRARY AND CAPRICIOUS ACTION
 8

 9         49. Plaintiffs re-allege and fully incorporate by reference the allegations

10   contained in paragraphs 1-48 supra.
11
           50. An agency’s action shall be set aside if it is “arbitrary, capricious, an
12
     abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
13

14         51. OFAC’s decision to deny Plaintiffs delisting application, thereby

15   continuing listing of Plaintiffs on its SDN list represents arbitrary and capricious
16
     agency action.
17
           52. OFAC failed to examine relevant information and articulate a
18

19   satisfactory explanation for its actions. As such, it has not met its obligations
20
     under the APA to establish a rational basis between the relevant facts and its
21
     decision regarding Plaintiffs’ listing on SDN.
22

23
           53. The steps taken by Plaintiffs have thereby extinguished the very

24   circumstances legally justifying the listing on the SDN list. However, OFAC has
25
     unlawfully failed to recognize such facts and maintained that the listing is still
26
     warranted despite the fact that the condition precedent to, and sole legal
27

28   justification for, Fulmen Co.’s inclusion on the SDN List has been vitiated by its



                                                                                            9
               Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 10 of 15



 1
     removal from the European sanction list. As such, there is no legal basis for
 2
     keeping Fulmen Co. on the SDN list and they should be removed at once as
 3

 4
     neither E.O. 13304, nor any other reason, provides authority for Fulmen Co. to be

 5   listed on the SDN List.2
 6
           54. 31 C.F.R. § 501.807 permits a blocked person to seek administrative
 7
     reconsideration of his designation and removal from the SDN List, subject to the
 8

 9   procedures detailed therein. See 31 C.F.R. § 501.807(a)-(d). 31 C.F.R. § 501.807(d)

10   states that OFAC “will provide a written decision to the blocked person” after the
11
     individual submits a request for reconsideration.
12
           55. The Administrative Procedure Act, 5 U.S.C. § 555(e), requires that
13

14   prompt notice be given of the denial of a written application, petition, or other

15   requested made by an interested person in an agency proceeding. Further, 5
16
     U.S.C. § 706 provides that a reviewing court “shall decide all relevant questions or
17
     law, interpret constitutional and statutory provisions, and determine the meaning
18

19   or applicability of the terms of an agency action.” The court “shall compel agency
20
     action unlawfully withheld or unreasonably delayed.” Id. at § 706(1).
21
           56. A reviewing court may hold unlawful action that is “arbitrary,
22

23
     capricious, an abuse of discretion, or otherwise not in accordance with law,” 5

24   U.S.C. § 706(2)(A), “in excess of statutory jurisdiction, authority, or limitations, or
25

26

27

28
     2 See e.g. ANTE GOTOVINA v. UNITED STATES DEPARTMENT OF
     TREASURY, OFFICE OF FOREIGN ASSETS CONTROL, et. al, Federal District
     Court for District of Columbia, Case No. 14-cv-00016

                                                                                           10
                  Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 11 of 15



 1
     short of statutory right,” 5 U.S.C. § 706(2)(C), or “without observance of procedure
 2
     required by law,” U.S.C. § 706(2)(D).
 3

 4
             57. OFAC’s decision to deny Plaintiffs’ delisting application and to have the

 5   Plaintiffs on the SDN list has resulted in violations under the APA and Plaintiffs
 6
     have been significantly harmed as a result.
 7
             58. Pursuant to the APA and to the extent necessary, a “reviewing court
 8

 9   shall decide all relevant questions of law, interpret constitutional and statutory

10   provisions, and determine the meaning or applicability of the terms of an agency
11
     action.” 5 U.S.C. § 706.
12
             59. Through the filing of the instant Complaint, Plaintiffs seek appropriate
13

14   relief from the Court to alleviate the harm caused by Defendants’ violations under

15   the APA.
16
                   CLAIM V – EXCESS OF STATUTORY JURISDICTION
17
             60. Plaintiff re-alleges and fully incorporates by reference the allegations in
18

19   paragraphs 1-59 supra.
20
             61. An agency’s action shall be set aside if it is “in excess of statutory
21
     jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. §
22

23
     706(2)(C).

24           62. OFAC’s decision to deny Plaintiffs’ delisting request, exceeds the
25
     agency’s statutory authority because Plaintiffs’ have already been cleared by the
26
     Court of Justice of the European Union and removed from the European blocked
27

28   list.



                                                                                           11
                Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 12 of 15



 1
             63. Plaintiffs have taken steps to reduce the purchase of batteries for its
 2
     electric motor cycles from Niru Battery, the only manufacturer of batteries in
 3

 4
     Iran.

 5           64. Considering the fact that the Plaintiffs have no direct or indirect
 6
     business relationships with Kalaye Electric, Arya Niroo Nik or Niru Battery and
 7
     its purchase of a limited number of batteries from Niru Battery in the market
 8

 9   place, it cannot justify listing the Plaintiffs on the SDN list.

10           65. The denial of Plaintiffs delisting application and continued listing
11
     exceeds the agency’s statutory authority and is thus a direct violation.
12
                       CLAIM VI – UNWARRANTED BY THE FACTS
13

14           66. Plaintiff re-alleges and fully incorporates by reference the allegations in

15   paragraphs 1-65 supra.
16
             67. A court may hold unlawful and set aside agency action that is found to
17
     be “unwarranted by the facts to the extent that the facts are subject to trial de
18

19   novo by the reviewing court.” 5 U.S.C. § 706(2)(F).
20
             68. Plaintiffs adamantly deny OFAC’s allegations that Fulmen Company
21
     was involved in procuring goods for the covert uranium enrichment facility at
22

23
     Qom while the facility was an undeclared site from 2006 through 2008. In

24   addition, they univocally deny that Fulmen Company collaborated with Kalaye
25
     Electric on the construction of elements of the Natanz Uranium Enrichment
26
     Plant. Plaintiffs further deny that Fulmen Company used Arya Niroo Nik to
27

28




                                                                                           12
                 Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 13 of 15



 1
     conduct some of its activities. OFAC never provided any evidence to substantiate
 2
     their allegations.
 3

 4
           69.    Accordingly, OFAC violated, and continues to violate, 5 U.S.C. §

 5   706(2)(F) by unlawfully issuing a decision unwarranted by the facts, and this
 6
     Court should perform independent judicial fact finding and render OFAC’s denial
 7
     unlawful.
 8

 9                                 PRAYER FOR RELIEF

10   WHEREFORE, Plaintiffs, Fulmen Company and Fulmen Group, pray that this
     Court:
11

12         a.     Declaring that Defendants have violated 5 U.S.C. §§ 706(2)(A), (C)
                  and (F) of the Administrative Procedure Act;
13

14         b.     Declare, pursuant to the Court’s authority under 28 U.S.C. §§ 2201(a)
                  and 2202, that the continued inclusion of Plaintiffs on the SDN List is
15                unlawful;
16
           c.     Issue a writ of mandamus ordering OFAC to remove Plaintiffs from
17                the SDN List, as the sole reason for their inclusion was vitiated by
                  Order of Court of Justice for European Union in 2013;
18

19         d.     Award Plaintiffs damages they incurred since being placed in the
                  OFAC SDN list arbitrarily in 2011 and failure to delist them after
20
                  they were removed from the European list in 2013.
21
           e.     Award Plaintiffs attorney’s fees and costs incurred in this action; and
22

23
           f.     Award Plaintiffs other and further relief as this Court deems just and
                  proper.
24
     Dated: December 14, 2018
25
                                                    Respectfully submitted,
26
           Address:                                   /s/
27
           Saeid B. Amini                           ________________________________
28         730 24th Street, NW, Suite One           Saeid B. Amini (Bar No. 978340)
           Washington, DC 20037                     Attorney for Plaintiffs


                                                                                            13
        Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 14 of 15



 1
     202-306-9444
 2   202-965-4446 (fax)
     sbajd98@yahoo.com
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                     14
               Case 1:18-cv-02949 Document 1 Filed 12/14/18 Page 15 of 15



 1

 2
                                      VERIFICATION
 3
     I, the undersigned, do hereby declare under penalty of perjury that I have read the
 4

 5
     foregoing and know the contents thereof; that the same is true of my own

 6   knowledge except as to those matters that are stated on information and belief
 7
     and as to those matters I do believe the same to be true.
 8
     Executed this 14 day of December, 2018, at Washington DC 20037
 9

10                                                 /s/
11                                                 ________________________________
                                                   Saeid B. Amini
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                       15
